DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-10, 12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the heat transfer members that are made of a ceramic material, does not reasonably provide enablement for such ceramic material having a heat transfer rate that is higher than the ceramic body.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Both heat transfer members and the ceramic body are both made of a ceramic material but there is no disclosure what ceramic material would enable one ceramic material to have a higher heat transfer rate than another ceramic material.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-10, 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites for the heat transfer members made of a ceramic material having a heat transfer rate higher than the ceramic body, but it is unclear what ceramic material for the heat transfer members would allow such higher heat transfer rate than the ceramic body which is also made of the ceramic material.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP 2004-282047) in view of Herchen et al (US 2007/0246839).
Nakamura shows the structure claimed including a ceramic body (2) having a plurality of pin holes (17) for a vertical movement of lift pins, a heating member (19) disposed inside the ceramic body for heating a wafer (W), and heat transfer members (25/27) having a ring shape (27) disposed on an upper surface of the ceramic body to surround upper portions of the pin holes and to transfer heat from the heating member so as to heat the wafer including portions of the wafer that are located over the pin holes. Also see para [0031] and [0032]. But, Nakamura does not show that the heat transfer members are made of a ceramic material having a heat transfer rate higher than the ceramic body. 
Herchen shows it is known to provide a plurality of heat transfer members for supporting a wafer thereon wherein the heat transfer members are made of a ceramic material such as boron nitride (para 0044) that is known to have a high thermal conductivity that would provide a higher transfer rate than the ceramic body which can be made of silicon oxide (silica) or aluminum oxide (alumina). 
In view of Herchen, it would have been obvious to one of ordinary skill in the art to adapt Nakamura with the heat transfer members that can alternatively made of a ceramic material that can provide higher heat transfer rate than the ceramic body so that the wafer supported thereon can effectively and predictably be heated sufficiently and adequately as known in the art. 
Regarding claim 7, Nakamura shows an annular convex portion having  a width of 5 mm (para 0019), and as the heat transfer members having a similar width as that of the convex portion, an upper surface of the heat transfer members would approximately having an area of 19 mm^2. It would have been obvious to provide the heat transfer members of Nakamura having an upper surface area in the claimed range as a matter of routine experiments to effectively heat from the heating member to the wafer including the portions of the wafer that are located over the pin holes. 
 With respect to claims 8-10, Nakamura shows a plurality of support members (3) having a same height as the heat transfer members wherein a depth (8) of the support member is shown to be 5 um or 10 um but less than 300 um. Also see para [0052]. 
With respect to claims 14-16, Nakamura shows that the heat transfer members that are disposed in close contact with the pin holes wherein the heat transfer members surround the holes at a distance of 0 mm or a close proximity as the heat transfer members having openings that are coaxial with the pin holes as shown in Figure 1, and the heat transfer members have a ring shape and that the heat transfer members are spaced apart from each other as illustrated in Figures 1 and 3. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Herchen as applied to claims 1, 7-10 and 14-16 above, and further in view of Shang et al (US 2004/0089239) or Lu et al (US 2009/0031955).
Nakamura in view of Herchen shows the structure claimed except for the opening of each pin hole having a gradually increasing cross section. 
 Shang and Lu show it is known in the art to provide a pin hole having an opening with an upwardly gradually increasing cross section wherein Shang further shows such opening accommodates a pin head having an enlarged end face (160) that keeps the pins in place and prevent the pins from falling through the hole (para 0031).
In view of Shang or Lu, it would have been obvious to one of ordinary skill in the art to adapt Nakamura, as modified by Herchen, with the pin holes having an upwardly gradually increasing cross section that can predictably  accommodate a pin having an enlarged end face so that the pin can be more securely remain in the pin hole without falling there through. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Herchen as applied to claims 1, 7-10 and 14-16 above, and further in view Tanka et al (US 2011/0005686).
Nakamura in view of Herchen shows the structure claimed including an electrode member disposed inside the ceramic body but does not explicitly show an external ground member (18) connected with the electrode member.  
Tanaka shows it is known to provide an external ground member (62) that is connected with an electrode (66) for grounding the electrode which is known in the art.  
In view of Tanaka, it would have been obvious to one of ordinary skill in the art to adapt Nakamura, as modified by Herchen, with the electrode member connected with a ground member for grounding the electrode for safety reasons as known in the art.
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. 
Applicant argues the applied art does not show the heat transfer members that are made of a ceramic material having a heat transfer rate higher than the ceramic body as claimed. This argument is not deemed persuasive as Herchen shows the heat transfer members (wafer supporting members/pins) that are made of boron nitride that is known to have a higher thermal conductivity than the ceramic body which can be made of aluminum oxide or silicon oxide. 
Applicant further argues that no prima facie case of obviousness is supported to combine the applied art, but this argument is not deemed persuasive as the applied art is in the same field of endeavor, which is in the field of ceramic heating devices for supporting and heating a substrate/wafer thereon, wherein the heat transfer members made of a ceramic material is known in the art, and providing the heat transfer members made of ceramic materials including boron nitride is known in the art  which allows one of ordinary skill in the art to make and use such ceramic material for the heat transfer member that can modify the heat transfer members of Nakamura and predictably yield the claimed invention as stated in the ground of rejection. 
Thus, the applicant’s arguments are not deemed persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Francese et al (US 2014/0246929) shows it is known for aluminum oxide (alumina) having a thermal conductivity of 20 W/mk and boron nitride with 600 W/mk (para 0022). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG Y PAIK/Primary Examiner, Art Unit 3761